52 N.J. 537 (1968)
247 A.2d 129
WILLIAM DODD, EDWARD DODD, AND MARION ELIZABETH DODD, PLAINTIFFS-RESPONDENTS, CROSS-APPELLANTS,
v.
GEORGE R. COPELAND, GEORGE D. COPELAND, AND SAMUEL J. COX, DEFENDANTS, SAMUEL J. COX AND UNSATISFIED CLAIM AND JUDGMENT FUND, APPELLANTS, CROSS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued October 7, 1968.
Decided November 4, 1968.
Mr. Bruce D. Herrigel argued the cause for appellants, cross-respondents (Messrs. Herrigel and Herrigel, attorneys).
Mr. John J. Trombadore argued the cause for plaintiffs-respondents, cross-appellants (Messrs. Trombadore and Trombadore, attorneys).
The opinion of the court was delivered PER CURIAM.
The judgment of the Appellate Division is affirmed for the reasons given in the majority opinion, 99 N.J. Super. 481 (1968).
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.